ORDER
The Disciplinary Review Board on July 14, 1998, having filed with the Court its decision concluding that HARRIS J. RAKOV of MAHWAH, who was admitted to the bar of this State in 1969, and who was temporarily suspended from the practice of law pursuant to Rule l:20-13(b) effective April 19, 1996, and who remains suspended at this time, should be suspended from the practice of law for a period of two years for his conviction on five counts of attempted income tax evasion, in violation of 26 U.S.C.A. 7201, and good cause appearing;
It is ORDERED that HARRIS J. RAKOV is hereby suspended from the practice of law for a period of two years, retroactive to April 19, 1996, and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.